DETAILED ACTION
This office action is in response to application filed on June 10, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informalities:
[0004]: language “Artificial lift technology is being increasing applied …” should read “Artificial lift technology is being increasingly applied …”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “generating a statistical model representing well performance” should read “generating a statistical model representing the 
Claim language “identifying potential optimization opportunities for well performance …” should read “identifying potential optimization opportunities for the well performance …”
Claim language “outputting the optimization opportunities” should read “outputting the potential optimization opportunities”.
Claim language “modifying hydrocarbon production activities using the optimization opportunities” should read “modifying hydrocarbon production activities using the potential optimization opportunities”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language “generating a measure of confidence …” should read “generating [[a]] the measure of confidence …”
Claim language “if the measure of confidence is greater … representing well performance …” should read “when the measure of confidence is greater … representing the well performance …”
Claim language “wherein the potential optimization opportunities are identified if …” should read “wherein the potential optimization opportunities are identified when …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language “… modifying hydrocarbon production activities …” should read “… modifying the hydrocarbon production activities …”


Claim 4 is objected to because of the following informalities:
Claim language “… modifying hydrocarbon production activities …” should read “… modifying the hydrocarbon production activities …”
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language “… real-time production …” should read “… the real-time production …”
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “… real-time production …” should read “… the real-time production …”
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein the include one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in [[a]] the pump associated with the one or more artificial lift wells”


Claim 9 is objected to because of the following informalities:
Claim language “generating a statistical model representing well performance” should read “generating a statistical model representing the well performance”.
Claim language “if the measure of confidence is greater … representing well performance …” should read “when the measure of confidence is greater … representing the well performance …”
Claim language “if the measure of confidence is less … well performance …” should read “when the measure of confidence is less … the well performance …”
Claim language “outputting the optimization opportunities” should read “outputting the potential optimization opportunities”.
Claim language “modifying hydrocarbon production activities using the optimization opportunities” should read “modifying hydrocarbon production activities using the potential optimization opportunities”.
Appropriate correction is required.
  
Claim 10 is objected to because of the following informalities:
Claim language “generate a statistical model representing well performance” should read “generate a statistical model representing the well performance”.
Claim language “if the measure of confidence is greater … representing well performance …” should read “when the measure of confidence is greater … representing the 
Claim language “if the measure of confidence is less … well performance …” should read “when the measure of confidence is less … the well performance …”
Claim language “output the optimization opportunities so that hydrocarbon production activities may be modified using said optimization opportunities” should read “output the potential optimization opportunities so that hydrocarbon production activities may be modified using the potential optimization opportunities”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language “… a pump, and wherein the stored measurements and/or well test data includes one or more of …” should read “… a pump, and wherein the include one or more of …”
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language “… the statistical model representing well performance …” should read “… the statistical model representing the well performance …”
Claim language “if the measure of confidence is greater … representing well performance …” should read “when the measure of confidence is greater … representing the well performance …”
Claim language “if the measure of confidence is less … well performance …” should read “when the measure of confidence is less … the 
Claim language “outputting the optimization opportunities” should read “outputting the potential optimization opportunities”.
Claim language “producing hydrocarbons from the one or more artificial lift wells using the optimization opportunities” should read “producing hydrocarbons from the one or more artificial lift wells using the potential optimization opportunities”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language “… producing hydrocarbons …” should read “… producing the hydrocarbons …”
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language “… predicting real-time production …” should read “… predicting the real-time production …”
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “… until real-time production is predicted” should read “… until the real-time production is predicted”.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read “The method of claim 13, wherein the include one or more of pump head, pump speed, pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in [[a]] the pump associated with the one or more artificial lift wells”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a statistical model representing well performance” which, in light of the specification, is unclear as to whether a statistical model is actually generated (see specification at [0040]: “At block 804 a statistical model is generated representing well performance”), or an existing statistical model is used (see specification at [0031]: “The measurements and/or well test data 202 are combined with real-time data 210 and at 212 are used, along with an existing statistical model relating to pump performance, to predict real-time 
For examination purposes, claim language is interpreted as described in the prior art of record (see below).

Examiner’s Note
Claims 1-18 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 9-10 and 13 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities; output the optimization opportunities so that hydrocarbon Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-8, 11-12 and 14-18, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid (US 20160153266 A1), hereinafter ‘Rashid’, in view of Nandola (US 20170356279 A1), hereinafter ‘Nandola’.
Regarding claim 1. 
Rashid discloses:
A method (Fig. 7) of predicting hydrocarbon production from one or more artificial lift wells ([0073]: an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
generating a model representing well performance (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8));
using the model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 7, item 704; [0073]: the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and 
modifying hydrocarbon production activities using the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; and
using the statistical model and the measurements and/or well test data, generating a measure of confidence. 

	Regarding the model is a statistical model, Nandola teaches:
statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.

Regarding using the statistical model and the measurements and/or well test data, generating a measure of confidence, Rashid teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023] and [0080])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to use the statistical model and the measurements and/or well test data to generate a measure of confidence, in order to validate the model performance against actual data for providing accurate optimization opportunities.

Regarding claim 2. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid does not explicitly disclose:
generating a measure of confidence using the statistical model and the measurements and/or well test data; and 
if the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period; 
wherein the potential optimization opportunities are identified if the measure of confidence is less than the pre-determined level.  

	However, Rashid further teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example rtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched network model to determine network back-pressure effects, and instead use an iterative procedure of Field Data Control based on actual field WHP data to optimize the flow rate management parameters, repeating until convergence. Block 716, which represents this alternative, updates the convergence properties based upon the gathered field data” ([0080]: if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; and if the measure of confidence is greater than a pre-determined level, obtaining 

Regarding claim 3. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
modifying hydrocarbon production activities comprises modifying performance of one of the one or more artificial lift wells (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the wells).  

Regarding claim 4. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
modifying hydrocarbon production activities comprises one or more of modifying performance of a pump in one of the one or more artificial lift wells, well stimulation activities, well intervention activities, and well work-over activities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters (e.g., pump rate, see [0025]) are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the pump in the wells). 
 
Regarding claim 5. 
Rashid in view of Nandola discloses all the features of claim 4 as described above.
Rashid further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 6. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
predicting real-time production comprises a machine learning-based formulation ([0075]: proxy models may be extracted based on neural networks (see also [0088])).  

Regarding claim 7. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
storing the measurements and/or well test data from the more than one time period until real-time production is predicted ([0035]: data may be stored for later use (e.g., for predictions)).  

Regarding claim 8. 
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
the stored measurements and/or well test data includes one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through the pump, pump impeller diameter, and mean height of roughness in a pump associated with the one or more artificial lift wells ([0031], [0041], [0047]: flow rates and fluid viscosity are among the measurements performed (see also [0056])).
  
Regarding claim 9. 
Rashid discloses:
A method (Fig. 7) of predicting hydrocarbon production from one or more artificial lift wells ([0073]: an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
generating a model representing well performance (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8)); 
the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and 
modifying hydrocarbon production activities using the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 

if the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period; and
if the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells.

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.


“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period if the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells if the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 10. 
Rashid discloses:
An apparatus (Fig. 6) for predicting production data from one or more artificial lift wells ([0065]: a data processing system used to perform an oilfield-wide production optimization routine in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see Fig. 7, [0019], [0073]) is illustrated), comprising: 
a processor (Fig. 6, items 604, 620 and 618; [0065]-[0066]: central controller includes a CPU having processors; examiner interprets well controllers and remote server to also include processors); 
an input device (Fig. 6, items 612 and 614) in communication with the processor ([0066]: central controller includes a user interface incorporating user input devices as well as a network interface to receive user inputs) and configured to receive input data comprising measurements and/or test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802); examiner interprets these measurements to be transmitted through network and inputted into central controller for storage/processing (see [0036], [0076])); 
a memory (Fig. 6, items 608 and 610) in communication with the processor ([0065]: CPU is coupled to memory), the memory having a set of instructions ([0068]: routines are stored in memory for execution by the processors), wherein the set of instructions, when executed by the processor, are configured to: 
generate a model representing well performance (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8));
using the model and the measurements and/or well test data, predict real-time production of the one or more artificial lift wells (Fig. 7, item 704; [0073]: the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identify potential optimization opportunities for well performance based on the predicted real- time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); and 
output the optimization opportunities so that hydrocarbon production activities may be modified using said optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 
using the statistical model and the measurements and/or well test data, generate a measure of confidence;
if the measure of confidence is greater than a pre-determined level, obtain additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period; 


	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.

Regarding using the statistical model and the measurements and/or well test data, generate a measure of confidence; if the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period; if the measure of confidence is less than the pre-determined level, identifying potential 
“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched network model to determine network back-pressure effects, and instead use an iterative procedure of Field Data Control based on actual field WHP data to optimize the flow rate management parameters, repeating until convergence. Block 716, which represents this alternative, updates the convergence properties based upon the gathered field data” if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period if the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells if the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 11. 
Rashid in view of Nandola discloses all the features of claim 10 as described above.
Rashid further discloses:
a pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps), and wherein the stored measurements and/or well test data includes one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through the pump, pump impeller diameter, and mean height of roughness in the pump ([0031], [0041], [0047]: flow rates and fluid viscosity are among the measurements performed (see also [0056])).

Regarding claim 12. 
Rashid in view of Nandola discloses all the features of claim 11 as described above.
Rashid further discloses:
the pump is an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 13. 
Rashid discloses:
A method (Fig. 7) of producing hydrocarbons from one or more artificial lift wells ([0073]: an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
generating a model of the one or more artificial lift wells, the model representing well performance of the one or more artificial lift wells (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8));
the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves));
identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and 
producing hydrocarbons from the one or more artificial lift wells using the optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (e.g., for producing hydrocarbons, see [0054]; see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 

if the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period;
if the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells.

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.


“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing well performance at an additional time period if the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells if the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 14. 
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
producing hydrocarbons comprises modifying performance of a pump in one of the one or more artificial lift wells (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters (e.g., pump rate, see [0025]) are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the pump in the wells). 

Regarding claim 15. 
Rashid in view of Nandola discloses all the features of claim 14 as described above.
Rashid further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 16. 
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
predicting real-time production comprises a machine learning-based formulation ([0075]: proxy models may be extracted based on neural networks (see also [0088])).  

Regarding claim 17. 
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
storing the measurements and/or well test data from the more than one time period until real-time production is predicted ([0035]: data may be stored for later use (e.g., for predictions)).  

Regarding claim 18. 
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
the stored measurements and/or well test data includes one or more of pump head, pump speed, pump power, fluid density, fluid viscosity, fluid flow rate through the pump, pump impeller diameter, and mean height of roughness in a pump associated with the one or more artificial lift wells ([0031], [0041], [0047]: flow rates and fluid viscosity are among the measurements performed (see also [0056])).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN H et al., US 20190112914 A1, Method for enhancing subsurface hydrocarbon reservoir production optimization through integrating inter-well tracer, involves applying predicted optimized control to reservoir to optimize future production
Reference discloses a method for enhancing well production using production data and improved geological models, for implementation of predicted optimization controls.
Cuevas; Francisco Villanueva et al., US 20090198478 A1, OILFIELD EMULATOR
Reference discloses a method for performing oil field operations, modeling data, adjusting the modeled data for simulation, and passing the results for performing field operations.
Yang; Yahan, US 20180181693 A1, Method and System for Stable and Efficient Reservoir Simulation Using Stability Proxies
Reference discloses using stability proxies for simulation models for efficient reservoir simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LINA M CORDERO/Primary Examiner, Art Unit 2857